Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 8 and 9, drawn to a method of amplification wherein in at least one cycle, electrical energy used in the denaturation reaction is less than 20 Joule per milliliter.
Group II, claims 2 and 4-7, drawn to a method of amplification wherein the heating means consists of at least one electrically contacted heating element, wherein in at least one cycle, the heating means supplies to the reaction volume less heat generated in the denaturation step than CR * 5oC.
Group III, claim 3, drawn to a method of amplification, wherein in one of the amplification cycle, the maximum increase on the average temperature of the reaction volume taking place through the denaturation step is less than 10oC.
Group IV, claim 10, drawn to a method of amplification, wherein heating element is conjugated to oligonucleotides.
Group V, claim 11-13, drawn to a device for amplification, comprising oligonucleotides conjugated to heating element.

Group VII, claim 17-19, drawn to a device for amplification wherein the ratio between the electrical energy applied by the control means to the heating element in the denaturation step and the capacity of the reaction vessel is less than a limiting Joule per milliliter.
Groups I-IV lack unity of invention for the following reasons.  The inventions of these groups require the technical feature of using electrical means for providing energy for heating during an amplification reaction.  While Groups I-IV also recite different embodiments drawn to different ways in which such electrical means could be provided, none are shared among the groups, with only common feature being shared is the application of electrical energy for heating the amplification mixture.
For example, Group I is drawn to a method of amplification involving the ratio of electrical energy being less than 20 Joules per millitre, whereas Group II is drawn to a method involving heating means applied based on CR * 5oC, whereas Group III is drawn to a method involving limiting temperature change in the volume, whereas Group IV is drawn to a method involving oligonucleotides which are immobilized on the heating means, and none of these features is shared among any of the groups except the use of electrical energy as the heating means.
However, this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Venkatasubramanian et al. (WO 02/081981 A2, published October 2002).  Venkatasubramanian et al. disclose a method of amplification wherein the heating mechanism is provided via electrical energy (“thermoelectric cooling and heating device … a thermoelectric material … 
The inventions of Groups V-VII also lack unity because, as discussed above, the only technical feature shared among the inventions are that electrical energy is employed for heating means, and this feature is already taught by Venkatasubramanian et al.
In re Ochiai Applicable
	The examiner has required restriction between product and process claims.  If the elected invention is drawn to a product, a method of using that elected product will be considered for rejoinder.  However, Applicants must follow the below guidelines to preserve their rejoinder potential.
	Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 10, 2021
/YJK/